Exhibit 10.3

 

EXECUTION VERSION

 

This FORBEARANCE AGREEMENT (as may be amended, supplemented or otherwise
modified, this “Agreement”), dated as of July 1, 2019, is by and among
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (“WIL-Bermuda”), WOFS
ASSURANCE LIMITED, a Bermuda exempted company (“WOFS”, and together with
WIL-Bermuda, the “Borrowers”), WEATHERFORD INTERNATIONAL PLC, an Irish public
limited company (“WIL-Ireland”), each of the Guarantors in their capacities as
such (together with the Borrowers and WIL-Ireland, the “Obligors”), the Lenders
(as defined below) party hereto from time to time and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the Issuing Banks party hereto from time to time.

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, WIL-Ireland, the lending and other financial
institutions from time to time party thereto as lenders (collectively, the
“Lenders”), the Issuing Banks, and the Administrative Agent are parties to the
Amended and Restated Credit Agreement, dated as of May 9, 2016 (as amended by
that certain Amendment No. 1 to Amended and Restated Credit Agreement dated as
of July 19, 2016, by that certain Amendment No. 2 to Amended and Restated Credit
Agreement dated as of April 17, 2017, by that certain Amendment No. 3 to the
Amended and Restated Credit Agreement dated as of August 16, 2018, and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”).

 

WHEREAS, pursuant to the Credit Agreement, the Issuing Banks and the Lenders
have made certain loans and other extensions of credit to, or for the account
of, the Borrowers.

 

WHEREAS, each of the Obligors hereby acknowledges and agrees that as of the date
hereof certain Defaults and Events of Default identified on Schedule I hereto
have occurred under the Credit Agreement and that after the date hereof certain
Defaults and Events of Default identified on Schedule I hereto may occur under
the Credit Agreement (such Defaults and Events of Default, solely as they exist
for the reasons described on Schedule I, the “Specified Events of Default”).

 

WHEREAS, (i) as a result of the occurrence of the Specified Events of Default
under the Credit Agreement, the Administrative Agent, the Issuing Banks and the
Lenders are entitled to exercise at any time their rights and remedies and to
commence enforcement, litigation and collection actions under the Credit
Agreement, the other Loan Documents and applicable law, including without
limitation, to terminate the Commitments, to set off funds, demand cash
collateralization of all issued and outstanding Letters of Credit and to declare
to be immediately due and payable the principal amount of the Loans now
outstanding, all accrued interest, fees and the other obligations of the
Obligors accrued under the Credit Agreement and the other Loan Documents (such
rights, remedies and actions, other than as described in the following clause
(ii), collectively, the “Enforcement Actions”), in each case in accordance with
the Loan Documents and applicable law and (ii) as a result of the Specified
Event of Default under Section 9.01(j) of the Credit Agreement, the Commitments
shall automatically terminate and the Loans and other Obligations then
outstanding shall automatically become due and payable.

 

--------------------------------------------------------------------------------



 

WHEREAS, the Borrowers have requested that the Administrative Agent, the Lenders
and the Issuing Banks agree to forbear from taking any Enforcement Actions to
afford WIL-Ireland,  WIL-Bermuda and Weatherford International, LLC
(“WIL-Delaware” and together with WIL-Ireland and WIL-Bermuda, the “Debtors”) an
opportunity to pursue a financial restructuring in accordance with the
restructuring support agreement, dated as of May 10, 2019 (as amended,
supplemented or otherwise modified from time to time, subject to the terms
hereof, the “RSA”), with the holders of Existing Senior Notes (the
“Noteholders”) issued pursuant to the Existing Senior Notes Indentures.

 

WHEREAS, the Lenders hereto have agreed to such request, subject to the terms
and provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement and
the following terms shall have the following meanings:

 

(a)                                 “Acceptable Plan” shall mean a plan of
reorganization of the Debtors that provides for (i) Payment in Full, including
all accrued and unpaid interest payable pursuant to Section 4.4 below, no later
than the effective date of such plan and (ii) releases for the holders of the
Guaranteed Obligations in form and substance reasonably satisfactory to the
Required Lenders.

 

(b)                                 “Bankruptcy Code” means chapter 11 of title
11 of the Unites Sates Code, 11 U.S.C. § § 101-1532 (as amended).

 

(c)                                  “Bankruptcy Court” means the United States
Bankruptcy Court for the Southern District of Texas.

 

(d)                                 “Chapter 11 Cases” means the
jointly-administered voluntary cases to be commenced by the Debtors under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

 

(e)                                  “Confirmation Order” means an order of the
Bankruptcy Court approving a plan of reorganization.

 

(f)                                   “DIP Financing” has the meaning specified
in the RSA as in effect on the date hereof, which shall not exceed $1.75 billion
in aggregate principal amount.

 

(g)                                  “Examinership Proceeding” has the meaning
specified in the RSA as in effect on the date hereof.

 

(h)                                 “Exit Facility Documents” has the meaning
specified in the RSA as in effect on the date hereof.

 

2

--------------------------------------------------------------------------------



 

(i)                                     “Irish Court” means the Irish High Court
in which WIL-Ireland will commence the Examinership Proceeding.

 

(j)                                    “Scheme Approval Order” means an order of
an Irish Court sanctioning the Scheme of Arrangement.

 

(k)                                 “Scheme of Arrangement” has the meaning
specified in the RSA as in effect on the date hereof.

 

SECTION 2.                            ACKNOWLEDGEMENTS.

 

2.1                               Amount of Obligations.

 

Each Obligor acknowledges and agrees that (i) as of July 1, 2019, the Guaranteed
Obligations included, without limitation, the amounts set forth on Schedule II
attached hereto on account of (A) the outstanding unpaid amount of principal of,
accrued and unpaid interest on, and fees and commissions related to, the Loans,
(B) the aggregate principal balance of the outstanding Total LC Exposure under
the Credit Agreement and all related fees, (C) the aggregate unpaid Banking
Services Obligations, and (D) the aggregate unpaid Swap Obligations (if any),
and (ii) such Obligor is indebted to the Credit Parties (or, to the extent
applicable with respect to the Swap Obligations and Banking Services
Obligations, their Affiliates), to the extent provided in the Guaranty
Agreements, for such Guaranteed Obligations (including the LC Exposure) and all
other Guaranteed Obligations, without defense, counterclaim or offset of any
kind (other than the defense that Payment in Full has occurred), and such
Obligor ratifies and reaffirms the validity, enforceability and binding nature
of all such Guaranteed Obligations to the extent provided in the Guaranty
Agreements.

 

2.2                               Events of Default.  Each Obligor acknowledges
and agrees that (a)(i) Specified Events of Default exist, and will continue to
exist, after the Forbearance Effective Date (as defined below) and (ii) no other
Default or Event of Default has occurred and continues to exist as of the
Forbearance Effective Date and (b) absent the agreement of the Credit Parties to
forbear from taking Enforcement Actions as provided in this Agreement, the
occurrence of the Specified Events of Default entitles one or more Credit
Parties at any time to take one or more Enforcement Actions.

 

2.3                               Guarantee.  Each Obligor ratifies and
reaffirms the validity and enforceability (without defense, counterclaim or
offset of any kind (other than the defense that Payment in Full has occurred))
of the Guarantees granted in support of the Guaranteed Obligations by such
Obligor to the Administrative Agent, for the benefit of the Lenders, pursuant to
the Guaranty Agreements to which such Obligor is a party. Each Obligor
acknowledges and agrees that all such Guarantees provided by such Obligor
continue to guarantee the Guaranteed Obligations to the extent provided in the
Guaranty Agreements notwithstanding the occurrence of the Forbearance Effective
Date.

 

3

--------------------------------------------------------------------------------



 

SECTION 3.                            FORBEARANCE.

 

3.1                               Forbearance Period.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Credit Parties shall forbear from taking any Enforcement Actions
as a result of the occurrence of the Specified Events of Default during the
period from and including the Forbearance Effective Date until, the
Administrative Agent, on behalf of the Credit Parties, or at the request of the
Required Lenders provides a notice of termination to the Borrowers or any other
Obligor after the earliest to occur of any of the following events (each such
event, a “Forbearance Termination Event”; the date of delivery of such notice,
the “Forbearance Termination Date”; and such period, the “Forbearance Period”):

 

(i)                                   11:59 p.m. (New York City time) on the
earlier of (x) date set forth in Section 11 of the RSA and (y) December 31, 2019
(either such date, the “RSA Termination Date”);

 

(ii)                                11:59 p.m. (New York City time) on July 15,
2019 if the Debtors have not commenced the Chapter 11 Cases;

 

(iii)                            The RSA (as in effect on the date hereof) is
either terminated or modified in a manner that is adverse to the Lenders;
provided that extending the RSA Termination Date to a date not later than
December 31, 2019 shall not constitute a modification that is adverse to the
Lenders;

 

(iv)                            (A) The Borrower shall not have delivered to the
Lenders on or before November 15, 2019, an executed and binding commitment
letter in respect of the exit revolving credit facility in the principal amount
of not less than $750,000,000 (or such other amount as set forth in an
Acceptable Plan), including a letter of credit sublimit of up to $500,000,000,
from one or more creditworthy financial institutions which provides financings
of this type in the ordinary course of its business and which is reasonably
capable of fulfilling its commitment and with such conditions to funding that
are customary for financings of this type (the “Revolver Exit Commitment”) or
(B) either of the Revolver Exit Commitment or the Notes Exit Commitment (as
defined below) is terminated or modified in a manner that reduces the amount of
the commitment thereunder, incorporates new material conditions to closing or
funding thereunder or otherwise makes funding thereunder materially less
certain;

 

(v)                                The occurrence of an Event of Default under,
and as defined in, the credit agreement governing the DIP Financing (the “DIP
Agreement”);

 

4

--------------------------------------------------------------------------------



 

(vi)                            (A) The interim order approving the DIP
Financing does not provide for authority (I) to repay in full the Term Loan
Facility and the 364-Day Revolving Facility as required under clause (vii) below
or (II) to provide cash collateral for the outstanding Letters of Credit, and
permit the application of such cash collateral, as required under Section 4.7 or
(B) the DIP Agreement or the orders of the Bankruptcy Court approving the DIP
Agreement are not reasonably satisfactory to the Required Lenders as to the
matters addressed in this Agreement or have been modified in a manner that is
materially adverse to the Lenders;

 

(vii)                         The Term Loan Facility and the 364-Day Revolving
Credit Facility are not repaid substantially concurrently with the date of the
closing of the DIP Financing and the initial draw thereunder, which in no event
shall occur later than five (5) Business Days after the commencement of the
Chapter 11 Cases (such date, the “DIP Funding Date”);

 

(viii)                      The Bankruptcy Court enters an order converting one
or more of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code
or dismissing any of the Chapter 11 Cases;

 

(ix)                            The Bankruptcy Court enters an order appointing
a trustee, receiver, or examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the Chapter
11 Cases;

 

(x)                               Either (i) any Debtor files with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Debtor
supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
scope or priority of, or seeking avoidance or subordination of, the claims of
any Credit Party or (B) asserting any other cause of action against any Credit
Party or (ii) the Bankruptcy Court enters an order providing relief against any
Credit Party with respect to any of the foregoing causes of action or
proceedings filed by any Debtor;

 

(xi)                            The filing of a plan of reorganization or
liquidation with respect to the Debtors that is not an Acceptable Plan or the
Debtors seek approval of a disclosure statement for a plan of reorganization or
liquidation that is not an Acceptable Plan;

 

(xii)                         The Bankruptcy Court enters an order in the
Chapter 11 Cases terminating any of the Debtors’ exclusive right to file a plan
or plans of reorganization pursuant to section 1121 of the Bankruptcy Code;

 

5

--------------------------------------------------------------------------------



 

(xiii)                      The Bankruptcy Court or other governmental authority
with jurisdiction shall have issued any order, injunction, or other decree or
taken any other action, in each case, which has become final and non-appealable
and which restrains, enjoins, or otherwise prohibits the implementation of an
Acceptable Plan or the effect of which would render an Acceptable Plan incapable
of consummation on the terms set forth in this Agreement;

 

(xiv)                      The entry of a Confirmation Order or Scheme Approval
Order that does not implement an Acceptable Plan and is not otherwise
satisfactory to the Required Lenders;

 

(xv)                          The Irish Court declines to make an order
appointing an examiner to WIL-Ireland;

 

(xvi)                      Following entry into the Examinership Proceeding, the
petition seeking to appoint an examiner is at any point withdrawn;

 

(xvii)                  The examiner’s proposal for a Scheme of Arrangement does
not obtain the support of at least one class of impaired creditors within the
Examinership Proceeding;

 

(xviii)               The Irish Court refuses to confirm the examiner’s proposal
for a Scheme of Arrangement;

 

(xix)                       A petition is presented for the appointment of a
liquidator or receiver to WIL-Ireland and the Irish Court declines to order that
such liquidator or receiver ceases to act;

 

(xx)                         Any meeting of the directors or members of
WIL-Ireland is convened for the purposes of considering any resolution for its
liquidation or other analogous insolvency procedure or with a view to a
composition, assignment or arrangement with its creditors generally (or any
class of its creditors) or any meeting is convened for the purposes of
considering any event similar or analogous to the foregoing and such a
resolution is passed (in each case other than the Examinership Proceeding and
the Chapter 11 Cases);

 

(xxi)                     The execution of Exit Facility Documents or any
commitment letter (whether fully underwritten or best efforts) or highly
confident letters with respect to the Revolver Exit Commitment that do not
contemplate Payment in Full pursuant to an Acceptable Plan;

 

(xxii)                  The commencement of any material enforcement action that
is not stayed within 45 days after the commencement thereof or any insolvency
proceeding against or in respect of any Obligor that is not a Debtor;

 

6

--------------------------------------------------------------------------------



 

(xxiii)                The occurrence of an Event of Default that is not a
Specified Event of Default;

 

(xxiv)               Any representation or warranty made by any Obligor in this
Agreement proving to have been untrue or inaccurate in any material respect
(except to the extent qualified by materiality, in which case such
representation shall have been untrue or inaccurate in any respect) on or as of
the date made or deemed made, except where such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall have been untrue or inaccurate in any material respect (except to
the extent qualified by materiality, in which case such representation shall
have been untrue or inaccurate in any respect) as of such earlier date;

 

(xxv)                  (A) On the DIP Funding Date if (I) the Guaranteed
Obligations are not guaranteed on a pari passu basis by all guarantors of the
DIP Financing, including without limitation the guarantors of the DIP Financing
organized in the United States and Canada (the “North American DIP Guarantors”),
pursuant to documentation reasonably satisfactory to the Administrative Agent,
or (II) (a) the Guaranteed Obligations are not secured by the same assets of the
North America DIP Guarantors as, and on a second lien basis to, the DIP
Financing pursuant to documentation substantially similar to the security
documentation for such assets under the DIP Financing or such liens shall not be
perfected to the same extent as the liens securing the DIP Financing; provided
that the aggregate amount of the Guaranteed Obligations secured thereby shall
not exceed $100,000,000, or (b) the Administrative Agent and the agent under the
DIP Financing shall not have entered into intercreditor arrangements reasonably
satisfactory to the Administrative Agent, which shall provide, among other
things, that the liens securing the Guaranteed Obligations as described in this
clause (xxv) shall automatically transition from second liens to pari passu
liens on November 30, 2019 if Payment in Full shall not have occurred by such
date, or (B) if any affiliate of any Obligor guarantees, or provides collateral
for, the DIP Financing and does not guarantee, or provide such collateral for
the benefit of, the Guaranteed Obligations (except any such affiliate as
otherwise agreed to by the Required Lenders) to the same extent provided to the
DIP Financing with, and subject to, the priority described in this clause (xxv);
and

 

(xxvi)               The failure of any Obligor to (A) pay or provide any amount
required by Sections 4.1, 4.2, 4.4 and 4.7 in accordance with such Sections or
(B) perform, as and when required, any of its respective covenants or other
obligations set forth in this Agreement (it being understood that time is of the
essence for each such covenant and obligation), including without limitation,
any provision of Section 4

 

7

--------------------------------------------------------------------------------



 

below and, in the case of clause (B), such failure shall remain unremedied for 5
calendar days (or, in the case of Section 4.6(a), 30 calendar days) after the
earlier to occur of (i) receipt by a Principal Financial Officer of any Obligor
of written notice of such failure (given by the Administrative Agent or any
Lender) and (ii) a Principal Financial Officer of any Obligor otherwise becoming
aware of such failure.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any Loan Document, the Specified Events of Default
constitute actionable Defaults and Events of Default for the purpose of
triggering any and all limitations, restrictions or prohibitions on certain
actions that may be taken or omitted or otherwise acquiesced to by or on behalf
of any Obligor pursuant to the Credit Agreement or any other Loan Document,
including, without limitation, any and all limitations, restrictions or
prohibitions with respect to any distribution, advance or other payment directly
or indirectly from or for the benefit of any Obligor to any other Obligor, any
direct or indirect owner of an equity interest in any Obligor or any Affiliate
of any of the foregoing and any actions or inactions taken or omitted or
otherwise acquiesced to, by or on behalf of any Obligor in violation of such
provisions, in each case while any Default or Event of Default (including the
Specified Events of Default) exists, will constitute additional Events of
Default under the Credit Agreement and the other Loan Documents under this
Agreement; provided, however, prior to and only until the occurrence of a
Forbearance Termination Event (i) a Specified Event of Default shall not
constitute an Event of Default for the purposes of Section 2.05(e) of the Credit
Agreement, and (ii) a Specified Event of Default shall not constitute a Default
or Event of Default for the purposes of Sections 7.09(d), 8.02(a) (without
giving effect to clause (D)(2) thereof), 8.02(c)(i), 8.05(d), 8.05(j),
8.06(f)(ii) and 8.08(k) of the Credit Agreement so long as (x) any transaction
sought to be consummated by the Obligors under such Sections shall be permitted
by the DIP Agreement (as amended, supplemented or otherwise modified from time
to time, but subject to Section 3.1(a)(vi)) and the Obligors shall otherwise
comply with the terms of the Credit Agreement in respect of such transactions.

 

3.2                               Limitation on Forbearance.  Each Obligor
acknowledges and agrees that, notwithstanding the agreement of the Credit
Parties to forbear from taking any Enforcement Actions during the Forbearance
Period in respect of the Specified Events of Default, (i) such forbearance shall
not constitute a waiver of the occurrence or the continuance of any Event of
Default (including the Specified Events of Default), and each such Event of
Default which has occurred and is otherwise still continuing shall continue to
exist during and after the Forbearance Effective Date, (ii) nothing contained in
this Agreement shall be construed to limit or affect the right of the Credit
Parties to bring or maintain during the Forbearance Period any action to enforce
or interpret any term or provision of this Agreement, (iii) nothing contained in
this Agreement shall be construed to limit or affect the right of the Credit
Parties to take protective actions in the Chapter 11 Cases, including to enforce
the terms of this Agreement and filing (x) responsive pleadings in respect of
actions taken or relief sought in the Chapter 11 Cases that is adverse to the
Credit Parties and (y) a proof of claim in the Chapter 11 Cases and (iv) nothing
contained in this Agreement shall be construed to affect any rights or remedies
of any institution that is a Lender or Issuing Bank under the Credit Agreement
in any other capacity or under any agreements (other than the Credit Agreement
and this Agreement) with respect to WIL-Ireland or any of its Subsidiaries.

 

8

--------------------------------------------------------------------------------



 

3.3                               Enforcement Actions After Forbearance Period. 
Each Obligor acknowledges and agrees that, on the Forbearance Termination Date,
the Forbearance Period shall automatically terminate and the agreement of the
Credit Parties to forbear from taking any Enforcement Actions in respect of the
Specified Events of Default shall immediately and automatically cease and be of
no further force or effect, and the Credit Parties shall be entitled to
immediately take any or all Enforcement Actions under (and in accordance with)
the Credit Agreement, the other Loan Documents and applicable law, all without
further notice or demand, in respect of the Specified Events of Default or any
other Event of Default then existing. The Credit Parties shall have no
obligation whatsoever to extend the maturity of the Credit Agreement, waive any
Events of Default, defer any payments, or, following the Forbearance Termination
Date, further forbear from exercising their rights and remedies.  The Debtors,
in their capacity as such, acknowledge and agree and shall not dispute that
after the commencement of the Chapter 11 Cases, the termination of this
Agreement and the giving of any notice hereunder shall not be a violation of the
automatic stay of section 362 of the Bankruptcy Code (and the Debtors hereby
waive, to the fullest extent permitted by law, the applicability of the
automatic stay to the taking of such action and, to the extent the Bankruptcy
Court determines that automatic stay applies to taking such action, the Debtors
consent to any relief that the Credit Parties requires to taking such action).

 

SECTION 4.                            AGREEMENTS.  To induce the Credit Parties
to enter into this Agreement, the Borrowers agree as follows:

 

4.1                               Payment of Fees.  The Obligors hereby agree to
pay to the Administrative Agent for the ratable account of the Lenders parties
hereto, a fee equal to 0.25% on the outstanding principal amount of Loans and
Total LC Exposure, paid on the Forbearance Effective Date. The Obligors hereby
also agree to pay to the Administrative Agent for the ratable account of the
Lenders parties hereto a fee, on the outstanding Loans and LC Exposure, in equal
percentage to the percentage paid to the parties under the RSA in connection
with any extension of the date set forth in Section 11 of the RSA (as in effect
on the date hereof).

 

4.2                               Payment of Fees and Expenses.  The Obligors
hereby agree to pay (a) (i) on the Forbearance Effective Date to the extent
invoiced to the Borrowers at least two (2) Business Days prior thereto and
(ii) thereafter within ten (10) days after the receipt by the Borrowers of an
invoice, the reasonable and documented out-of-pocket accrued expenses of the
Administrative Agent, including, without limitation, the reasonable and
documented fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
one counsel in each applicable jurisdiction and FTI Consulting, in each case, to
the extent such fees, charges and disbursements are related to this Agreement,
the Loan Documents or as otherwise provided in Section 11.03 of the Credit
Agreement and (b) on the Forbearance Effective Date, a retainer to Simpson
Thacher & Bartlett LLP, in an amount set forth in its invoice referenced in the
foregoing clause (a)(i)), to reimburse the reasonable and documented fees, costs
and expenses of Simpson Thacher & Bartlett LLP as and when due under this
Agreement and the Credit Agreement.

 

4.3                               Cooperation.  The Obligors shall provide
(either directly or through their advisors) updates and reasonably detailed
information regarding the RSA and the Plan and information regarding the
operations, business affairs and financial condition of any Obligor as
reasonably requested by the Administrative Agent or its advisors; provided,
however, that the Obligors and their advisors will not be required to disclose,
or permit the inspection or discussion

 

9

--------------------------------------------------------------------------------



 

of, any document, information or other matter (i) that in their good faith
judgment constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which in their good faith judgment disclosure is
prohibited by applicable law or any binding agreement or (iii) that in their
good faith judgment is subject to attorney client or similar privilege or
constitutes attorney work product; provided that if the Obligors are restricted
from sharing documents or information as a result of existing confidentiality
agreements, the Obligors shall use good faith efforts to get the consent of the
applicable parties to share such documents or information with the
Administrative Agent and its advisors.

 

4.4                               Payment of Interest and LC Fees.  Each of the
Obligors hereby agrees that on and after the date hereof until Payment in Full
(a) interest on the outstanding Obligations shall accrue at the default rate
provided under Section 2.10(d) of the Credit Agreement at the Alternate Base
Rate or the Adjusted LIBO Rate, as applicable, and (b) participation fees and
fronting fees in respect of the outstanding Letters of Credit shall accrue at
the rate provided under Section 2.09(b) of the Credit Agreement, plus 2.00% and,
in the case of each of the foregoing clauses (a) and (b), shall be paid on the
DIP Funding Date and, thereafter, on the last Business Day of each month.  The
parties hereto hereby agree that, notwithstanding anything to the contrary set
forth in Section 2.05(e) of the Credit Agreement or otherwise, during the
Forbearance Period the Borrower may elect for outstanding Eurodollar Borrowings
on the date hereof to be continued as Eurodollar Borrowings with one month
Interest Periods that end on or prior to December 31, 2019.

 

4.5                               No Obligation to Extend Credit. On and after
the date hereof, the Credit Parties have no obligation to make Loans or issue,
amend or extend any Letter of Credit under the Loan Documents and the
Commitments are hereby terminated; provided that the Issuing Banks shall be
permitted to reduce the face amount or shorten the expiry date of any
outstanding Letter of Credit without the consent of any Lender or any other
Person.  On and after the date hereof, any amounts repaid may not be reborrowed.

 

4.6                               Reporting; Notices.  In addition to the
requirements set forth in the Credit Agreement, the Obligors shall provide all
reporting required under the DIP Financing as and when delivered thereunder, and
the following reporting and notices to the Administrative Agent:

 

(a)                                 (i) on or before the day falling on a Friday
following the end of every 2-week period, commencing with the 2-week period
ending July 12, 2019, a variance and reconciliation report for the prior 2-week
period included in the latest DIP Budget delivered pursuant to Section 5.1(b) or
Section 4.6(a)(ii) and (ii) on or before the last Business Day at the end of
every 4-week period, commencing with the 4-week period ending July 26, 2019, a
DIP Budget;

 

(b)                                 prompt written notice of the commencement
of, or the receipt by any Borrower or Obligor of a threat in writing of, in each
case after the Forbearance Effective Date, any action, suit, proceeding,
exercise of remedies or notice of acceleration commenced against any Obligor or
any of its officers or directors in their capacities as such that involves a
claim in excess of $10,000,000;

 

10

--------------------------------------------------------------------------------



 

(c)                                  prompt written notice upon the occurrence
of (i) a Termination Event under, or any amendment, supplement or other
modification of or waiver with respect to, the RSA or (ii) an Event of Default
under the DIP Financing; and

 

(d)                                 prompt written notice upon receipt by any
Obligor or any Obligor’s Restricted Subsidiaries of a demand by any creditor,
guarantor, vendor, operator, surety provider or supplier (including any oil and
gas gathering, processing and transportation provider) to post additional
collateral or provide additional credit support, in each case in excess of
$10,000,000, with respect to such entities’ services, goods or obligations.

 

4.7                               Cash Collateralization of LCs. The Obligors
hereby agree to cash collateralize all outstanding Letters of Credit pursuant to
Section 3.01(j) of the Credit Agreement (the “Cash Collateral”) on the DIP
Funding Date and no later than within five (5) Business Days after the
commencement of the Chapter 11 Cases.  All such Cash Collateral shall be applied
by the Administrative Agent to reimburse the Issuing Banks for LC Disbursements
made by the Issuing Banks; provided, that notwithstanding anything to the
contrary set forth in Section 3.01(j) of the Credit Agreement, to the extent
that any Letter of Credit is returned undrawn or expires without being drawn or
the face amount of any Letter of Credit is reduced, the Administrative Agent
shall, at the request of the Obligors and so long as a Forbearance Termination
Event has not occurred and is continuing, promptly return any such associated
Cash Collateral to the Obligors.  Any action taken by the Administrative Agent
or any other Lender or Issuing Bank under Section 3.01(j) of the Credit
Agreement with respect to such Cash Collateral that is inconsistent with this
Section 4.7 shall constitute an Enforcement Action.

 

SECTION 5.                            CONDITIONS PRECEDENT.

 

5.1                               Forbearance Effective Date. This Agreement
shall become effective (the “Forbearance Effective Date”) on the first date on
which all of the following conditions have been satisfied or waived by the
Administrative Agent and the Required Lenders:

 

(a)                                 Execution and Delivery.  The Administrative
Agent shall have received counterparts of this Agreement duly executed by
(a) the Borrowers, WIL-Ireland and the other Guarantors and (b) the Required
Lenders.

 

(b)                                 DIP Budget.  The Administrative Agent shall
have received a projected statement of sources and uses of cash for the Debtors
and the North American DIP Guarantors on a consolidated basis, broken down by
weeks, for the succeeding 13 calendar weeks (a “DIP Budget”).

 

(c)                                  No Default.  Upon giving effect to this
Agreement, there shall be no Default or Event of Default (other than the
Specified Events of Default).

 

(d)                                 RSA Effectiveness. The RSA shall be in full
force and effect, and at least 66 and 2/3% of the Noteholders shall be bound
thereby.

 

(e)                                  Execution of Tranche A Notes Backstop
Commitment. The Debtors have executed a backstop commitment agreement in respect
of the Tranche A Exit Senior Unsecured Notes (as defined in the RSA as in effect
on the date hereof), in form and substance, and from a

 

11

--------------------------------------------------------------------------------



 

lender or lenders, reasonably satisfactory to the Required Lenders (the “Notes
Exit Commitment”).

 

(f)                                   Repayment at Par. The terms of the RSA and
the Plan (and any related disclosure statement) shall provide for, and the Exit
Commitment shall not be inconsistent with, the consummation of an Acceptable
Plan.

 

(g)                                  Payment of Fees.  The Obligors shall have
paid such amounts required under Sections 4.1 and 4.2.

 

(h)                                 Representations and Warranties.  As of the
Forbearance Effective Date, the representations and warranties contained in this
Agreement, the Credit Agreement and in each other Loan Document (other than with
respect to Specified Events of Default) shall be true and correct in all
material respects (or in any respect to the extent such representation or
warranty is qualified by materiality) on and as of the Forbearance Effective
Date as if made on and as of the Forbearance Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or in any respect to the extent such
representation or warranty is qualified by materiality) on and as of such
earlier date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES.  In order
to induce the Credit Parties party hereto to enter into this Agreement, the
Obligors hereby represent and warrant to the Credit Parties that:

 

(a)                                 each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement;

 

(b)                                 the representations and warranties of each
Obligor contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Forbearance Effective Date
(except with respect to the Specified Events of Default) as if made on and as of
the Forbearance Effective Date, except where such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

 

(c)                                  the execution, delivery, and performance by
each Obligor of this Agreement, (i) have been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf,
(ii) does not and will not violate any applicable law or regulation applicable
to such Obligor or the charter, limited liability company agreement, by-laws or
other organizational documents of such Obligor or any order of any Governmental
Authority, (iii) does not require any consent or approval of, registration or
filing with (other than any disclosure filing), or any other action by, any
Governmental Authority, except as have been made or obtained or made and are in
full force;

 

(d)                                 this Agreement constitutes the legal, valid
and binding obligation of each Obligor, enforceable against such Obligor in
accordance with its terms, subject to

 

12

--------------------------------------------------------------------------------



 

applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

(e)                                  the Obligors have not agreed to pay any
fees to any Lender other than as set forth in Section 4.1 above.

 

SECTION 7.                            CONTINUING EFFECT.  The Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. Except as expressly provided herein, this Agreement (i) shall
not constitute an amendment, waiver or modification of any provision of the
Credit Agreement and (ii) shall not be construed as an amendment, waiver or
modification of any action on the part of the Borrowers or the other Obligors
that would require an amendment, waiver or consent of the Credit Parties. This
Agreement is a Loan Document.

 

SECTION 8.                            CONSENT OF GUARANTORS.  Each of the
Guarantors hereby consents to this Agreement.

 

SECTION 9.                            RELEASE.  On and as of the Forbearance
Effective Date, each of the Obligors (on behalf of itself and its Affiliates)
and its successors-in-title, legal representatives and assignees and, to the
extent the same is claimed by right of, through or under any of the Obligors,
for its past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby release and discharge, and
shall be deemed to have forever released and discharged, the Credit Parties, and
the Credit Parties’ respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (collectively hereinafter the
“Lender Parties”), from any and all manner of action and actions, cause and
causes of action, claims, charges, demands, counterclaims, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of costs, penalties, attorneys’ fees, or any other
compensation, recovery or relief on account of any liability, obligation, demand
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, any so called “lender liability” claims,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, or any claims arising under 11 U.S.C. §§
541-550 or any claims for avoidance or recovery under any other federal, state
or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Lender Parties in their capacities as such under any of the
Loan Documents, whether held in a personal or representative capacity, solely to
the extent based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including (but not after) the
date hereof in any way, directly or indirectly arising out of, connected with or
relating to any of this Agreement, the Loan Documents and the transactions
contemplated hereby or thereby, or any other agreements, certificates,
instruments and other

 

13

--------------------------------------------------------------------------------



 

documents and statements (whether written or oral) related to any of the
foregoing (each, a “Claim” and collectively, the “Claims”). Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 9.

 

SECTION 10.                     GOVERNING LAW.  THIS AGREEMENT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 12.                     SUCCESSORS AND ASSIGNS.  This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Guarantors, and the
Credit Parties, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties.  The execution and delivery of
this Agreement by any Lender prior to the Forbearance Effective Date shall be
binding upon its successors and assigns and shall be effective as to any Loans
or Commitments assigned to it after such execution and delivery.

 

SECTION 13.                     NO THIRD PARTY BENEFICIARIES.  This Agreement is
made and entered into for the sole protection and benefit of the parties hereto
and no other person or entity shall have any right of action hereon, right to
claim any right or benefit from the terms contained herein, or be deemed a third
party beneficiary hereunder.

 

SECTION 14.                     REVIEW AND CONSTRUCTION OF DOCUMENTS.  Each
party hereto hereby acknowledges, and represents and warrants to the other
parties hereto, that:

 

(a)                                 it has had the opportunity to consult with
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with legal counsel;

 

(b)                                 it has carefully reviewed this Agreement and
fully understands all terms and provisions of this Agreement;

 

(c)                                  it has freely, voluntarily, knowingly, and
intelligently entered into this Agreement of its own free will and volition;

 

(d)                                 none of the Credit Parties have a fiduciary
relationship with any of the Obligors and the Obligors do not have a fiduciary
relationship with the Credit Parties, and the relationship between the Credit
Parties, on the one hand, and the Obligors, on the other hand, is solely that of
creditor and debtor; and

 

(e)                                  no joint venture exists among the Obligors
and the Credit Parties.

 

14

--------------------------------------------------------------------------------



 

SECTION 15.                     Notices.  All notices and requests in connection
with this Agreement shall be given in accordance with Section 11.02 of the
Credit Agreement.

 

SECTION 16.                     ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING THE
CREDIT PARTIES’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES WHICH
MAY ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND SUPERSEDES ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSION OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the Borrowers, the Lenders
constituting the Required Lenders and, to the extent required under
Section 11.01 of the Credit Agreement, the Issuing Bank and the Administrative
Agent.

 

SECTION 17.                     SEVERABILITY.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

SECTION 18.                     COUNTERPARTS.  This Agreement may be executed by
the parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Agreement may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 19.                     FURTHER ASSURANCES.  The Obligors agree to
execute, acknowledge, deliver, file and record such further certificates,
instruments and documents, and to do all other acts and things, as may be
reasonably requested by the Administrative Agent and necessary or reasonably
advisable to carry out the intents and purposes of this Agreement. The
Administrative Agent and the Lenders party to this Agreement agree to negotiate
in good faith an intercreditor agreement as described in Section 3.1(a)(xxv) of
this Agreement.

 

SECTION 20.                     HEADINGS.  Section headings used in this
Agreement are for convenience of reference only, are not part of this Agreement
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

WEATHERFORD INTERNATIONAL LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD INTERNATIONAL PLC

 

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Vice President

 

 

 

WOFS ASSURANCE LIMITED

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

AUSTRALIA GUARANTOR:

 

 

 

WEATHERFORD AUSTRALIA PTY LIMITED

 

 

 

 

By:

/s/ Antonino Gullotti

 

 

Name:

Antonino Gullotti

 

 

Title:

Director

 

 

 

 

By:

/s/ Robert De Gasperis

 

 

Name:

Robert De Gasperis

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

BERMUDA GUARANTORS:

 

 

 

KEY INTERNATIONAL DRILLING COMPANY LIMITED

 

 

 

By:

/s/ Andrew Gold

 

 

Name:

Andrew Gold

 

 

Title:

President

 

 

 

SABRE DRILLING LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD BERMUDA HOLDINGS LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD PANGAEA HOLDINGS LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD SERVICES, LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Director

 

 

 

WEATHERFORD HOLDINGS (BERMUDA) LTD.

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

BVI GUARANTORS:

 

 

 

WEATHERFORD COLOMBIA LIMITED

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

 

 

WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD HOLDINGS (BVI) LTD.

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

 

 

WEATHERFORD OIL TOOL MIDDLE EAST LIMITED

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

CANADA GUARANTORS:

 

 

 

WEATHERFORD CANADA LTD.

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Director & Vice President

 

 

 

WEATHERFORD (NOVA SCOTIA) ULC

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Director & Vice President

 

--------------------------------------------------------------------------------



 

 

ENGLAND GUARANTORS:

 

 

 

WEATHERFORD EURASIA LIMITED

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

 

 

WEATHERFORD U.K. LIMITED

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

LUXEMBOURG GUARANTORS:

 

 

 

WEATHERFORD EUROPEAN HOLDINGS
(LUXEMBOURG) S.À R.L.

 

 

 

By:

/s/ Mathias Neuenschwander

 

 

Name:

Mathias Neuenschwander

 

 

Title:

Manager A

 

 

 

WEATHERFORD INTERNATIONAL
(LUXEMBOURG) HOLDINGS S.À R.L.

 

 

 

By:

/s/ Mathisas Neuenschwander

 

 

Name:

Mathisas Neuenschwander

 

 

Title:

Manager A

 

--------------------------------------------------------------------------------



 

 

NETHERLANDS GUARANTOR:

 

 

 

WEATHERFORD NETHERLANDS B.V.

 

 

 

By:

/s/ August Willem Versteeg

 

 

Name:

August Willem Versteeg

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

NORWAY GUARANTOR:

 

 

 

WEATHERFORD NORGE AS

 

 

 

By:

/s/ Geir Egil Moller Olsen

 

 

Name:

Geir Egil Moller Olsen

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

PANAMA GUARANTOR:

 

 

 

WEATHERFORD SERVICES S. DE R.L.

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Administrator

 

--------------------------------------------------------------------------------



 

 

SWITZERLAND GUARANTOR:

 

 

 

WEATHERFORD MANAGEMENT COMPANY
SWITZERLAND SARL

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD PRODUCTS GMBH

 

 

 

By:

/s/ Andrzej Puchala

 

 

Name:

Andrzej Puchala

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH

 

 

 

By:

/s/ Phillip Andermatt

 

 

Name:

Phillip Andermatt

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD WORLDWIDE HOLDINGS GMBH

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

 

 

WOFS INTERNATIONAL FINANCE GMBH

 

 

 

By:

/s/ Andrzej Puchala

 

 

Name:

Andrzej Puchala

 

 

Title:

Managing Officer

 

 

 

WOFS SWISS FINANCE GMBH

 

 

 

By:

/s/ Ariana Cabariu-Truong

 

 

Name:

Ariana Cabariu-Truong

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD HOLDINGS (SWITZERLAND) GMBH

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

--------------------------------------------------------------------------------



 

 

LOUISIANA GUARANTOR:

 

 

 

WEATHERFORD U.S., L.P.

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

DELAWARE GUARANTORS:

 

 

 

PD HOLDINGS (USA), L.P.

 

PRECISION ENERGY SERVICES, INC.

 

WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC

 

WEATHERFORD INVESTMENT INC.

 

WEATHERFORD INTERNATIONAL, LLC

 

WEATHERFORD HOLDINGS U.S. LLC

 

WEATHERFORD/LAMB, INC.

 

WEATHERFORD U.S. HOLDINGS, L.L.C.

 

WEUS HOLDING, LLC

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

CALIFORNIA GUARANTOR:

 

 

 

VISUAL SYSTEMS, INC.

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

TEXAS GUARANTOR:

 

 

 

PRECISION OILFIELD SERVICES, LLP,

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

[Lender Signatures]

 

--------------------------------------------------------------------------------



 

Schedule I

 

SPECIFIED EVENTS OF DEFAULT

 

[See attached]

 

--------------------------------------------------------------------------------



 

SPECIFIED EVENTS OF DEFAULT

 

(a)                                 Subject to the requirements of Sections 4.4
and 4.7, Events of Default under Section 9.01(a) of the Credit Agreement due to
the failure to repay the Obligations upon the acceleration thereof as a result
of the commencement of the Chapter 11 Case.

 

(b)                                 Events of Default under Section 9.01(b) of
the Credit Agreement on or before the date hereof and during the Forbearance
Period due to a representation and warranty under the following Sections of the
Credit Agreement being incorrect in any material respect when made or deemed to
have been made:

 

(i)                                     Section 6.01 (to the extent the
commencement of the Chapter 11 Cases, Irish examinership proceeding, and/or
Bermudian provisional liquidation proceeding (collectively, the “Cases”) causes
the failure of any Debtor to be in good standing under the laws of the
jurisdiction of its incorporation or formation or in a jurisdiction in which it
is duly qualified as a foreign corporation or other foreign entity to do
business);

 

(ii)                                  Section 6.03 (to the extent any Debtor
requires the authorization, consent, approval, license or exemption of, or
filing or registration with, the Bankruptcy Court or any other Governmental
Authority (to the extent excused as a result of the Cases) to have been made or
obtained in connection with any actions or requirements under the Loan
Documents);

 

(iii)                               Section 6.05 (to the extent such actions or
proceedings (A) arise from the commencement or existence of the Cases or
(B) arise from compliance with and pursuit of the transactions contemplated by
the RSA before the end of the Forbearance Period) to the extent, in the case of
any Obligor that is not a Debtor, such action or proceeding does not give rise
to an event described in Section 3.1(a)(xxii);

 

(iv)                              Section 6.06(c) (to the extent there has been
a material adverse change since December 31, 2015 in the financial condition,
business, assets or operations of WIL-Ireland and its Restricted Subsidiaries,
taken as a whole);

 

(v)                                 Section 6.11 (to the extent any Specified
Event of Default has occurred and is continuing); and

 

(vi)                              Section 6.15 (in respect of WIL-Ireland,
WIL-Bermuda or any of their Subsidiaries).

 

(c)                                  Events of Default under Section 9.01(d) of
the Credit Agreement on or before the date hereof and during the Forbearance
Period due to any Obligor Party failing to give any notice required by
Section 7.01(c), 7.01(d)(i) (with respect to the Specified Events of Default or
any transactions contemplated by the RSA) or 7.01(d)(iii) (pursuant to an
Acceptable Plan) of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

(d)                                 Events of Default under Sections 9.01(c) and
9.01(e) of the Credit Agreement due to the failure to comply with the following
Sections of the Credit Agreement, in each case, on or before the date hereof and
during the Forbearance Period:

 

(i)                                     Section 7.01(b) (with respect to the
delivery of such financial statements without qualification to the extent of a
going concern or similar such qualification);

 

(ii)                                  Section 7.01(d)(ii) (with respect to not
providing notice of any Default or Event of Default in connection with any
Specified Event of Default);

 

(iii)                               Section 7.04 (with respect to payment or
discharge of Taxes by any Debtor to the extent excused under the Bankruptcy Code
and/or other applicable law governing the Cases or may require approval by the
Bankruptcy Court and/or other Governmental Authorities in connection with the
Cases).

 

(iv)                              Section 7.07(ii) (with respect to performing
in all material respects any obligations under material agreements of the
Debtors and otherwise under or in respect of the 364-Day Revolving Credit
Agreement or the Term Loan Agreement);

 

(v)                                 Section 8.01 (with respect to Indebtedness
in respect of the DIP Financing);

 

(vi)                              Section 8.04 (with respect to the Liens
securing the DIP Financing);

 

(vii)                           Section 8.05 (with respect to the Specified
Divestitures defined and identified on Schedule III of this Agreement, so long
as they are permitted by Section 8.05 without giving effect to
Section 8.05(j)(iv), and otherwise subject to Section 3.1(b));

 

(viii)                        Section 8.05 (as it pertains to any Disposition
requiring a Commitment reduction under Section 2.06(c) or a prepayment
requirement under Section 2.08(d), which, for the avoidance of doubt, shall not
be required (x) to the extent such amounts are required under the DIP Agreement
to repay the DIP loans or are permitted to be reinvested by the Debtors or
(y) in the case of the requirements of Section 2.08(d), to the extent the Net
Cash Proceeds with respect to Permitted Factoring Transactions are less than
$75,000,000 during any calendar quarter);

 

(ix)                              Section 8.08 (with respect to prepayments of
overdraft facilities);

 

(x)                                 Section 8.09 (with respect to the failure to
comply with the financial covenants during the Forbearance Period);

 

(xi)                              Section 8.11 (to the extent that the DIP
Agreement and related loan documents are Restrictive Agreements); and

 

(xii)                           Section 8.15 (to the extent the aggregate amount
of all obligations (contingent or otherwise) of WIL-Ireland and its Restricted
Subsidiaries with respect to letters of credit, bank guarantees, bid bonds,
surety bonds, performance bonds, customs bonds, advance payment bonds and
similar instruments (including Letters of Credit

 

--------------------------------------------------------------------------------



 

issued pursuant to this Agreement and the DIP Financing) exceeds $1,000,000,000,
provided that the foregoing shall not exceed, during the Forbearance Period, the
lesser of $1,250,000,000 and the amount permitted under the DIP Agreement.

 

(e)                                  Events of Default due to the actions taken
in connection with the redomestication of WIL-Ireland as a resident of Ireland
for tax purposes following confirmation of, and pursuant to, an Acceptable Plan,
together with any changes thereto that are not materially adverse to the
Lenders, in each case during the Forbearance Period so long as no assets of
WIL-Ireland or any of its Subsidiaries shall be transferred in connection
therewith except for transfers between North American DIP Guarantors or between
Obligors that are not North American DIP Guarantors.

 

(f)                                   Events of Default under Sections
9.01(c) and 9.01(e) of the Credit Agreement due to the cash collateralization of
any LC Equivalent under any existing Indebtedness on or before the date hereof
and during the Forbearance Period, including with respect to the Letters of
Credit, so long as the aggregate amount of such cash provided in respect of such
cash collateralization shall not exceed $500,000,000. For the purposes of this
Agreement, “LC Equivalent” means letters of credit, letter of credit facilities,
bank guaranties, bank guarantee facilities or similar instruments or facilities.

 

(g)                                  Events of Default under Section 9.01(f) of
the Credit Agreement due to the failure of WIL-Ireland or any of its Restricted
Subsidiaries to make any required payments of principal or interest or premium
in respect of (i) the Existing Senior Notes, the 364-Day Revolving Credit
Agreement or the Term Loan Agreement on or before the date of commencement of
the Chapter 11 Cases, (ii) Material Indebtedness not permitted to be paid under
the Bankruptcy Code and/or other applicable law governing the Cases,
(iii) obligations of any Debtor with respect to LC Equivalents under Prepetition
Indebtedness which are not cash collateralized as described in clause (f) above
or (iv) capital lease obligations of any Debtor), in the case of clauses
(ii) through (iv), as such payments become due on or before the date hereof or
prior to the end of the Forbearance Period. For the purposes of this Agreement,
“Prepetition Indebtedness” means Indebtedness of the Debtors outstanding
immediately prior to the commencement of the Chapter 11 Cases including
Indebtedness under the Term Loan Facility, the 364-Day Revolving Credit
Facility, the Existing Senior Notes and the bilateral credit facilities or other
agreements through which any Debtor has the ability to obtain LC Equivalents
that are in existence on the date hereof.

 

(h)                                 Events of Default under Section 9.01(g) of
the Credit Agreement with respect to (a) any Material Indebtedness that is
Prepetition Indebtedness becoming due prior to its scheduled maturity,
(b) events or conditions that enable or permit the holder or holders of any
Material Indebtedness that is Prepetition Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness that is Prepetition
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity, in each case, on or
before the date hereof and during the Forbearance Period or (c) events,
conditions or defaults occurring under any Swap Agreement that constitutes
Material Indebtedness that is Prepetition Indebtedness which could enable the
other counterparty to terminate such Swap Agreement.

 

--------------------------------------------------------------------------------



 

(i)                                     Events of Default under
Section 9.01(h) of the Credit Agreement with respect to any of the Obligors or
their Material Subsidiaries becoming unable to, or admitting in writing, its
inability or failure generally to pay its debts as they become due, in each case
because of debts that are subject to compromise or other treatment in the Cases.

 

(j)                                    Events of Default under
Section 9.01(i) of the Credit Agreement with respect to any decrees or orders of
a court in respect of the Debtors under or in connection with the Cases.

 

(k)                                 Events of Default under Section 9.01(j) of
the Credit Agreement with respect to the Cases and other proceeding or actions
in respect of the Debtors in connection with or related thereto.

 

--------------------------------------------------------------------------------



 

Schedule II

 

AMOUNT OF SECURED OBLIGATIONS

 

Loans

 

 

 

$

305,000,000.00

 

Accrued and Unpaid Interest on Loans

 

 

 

$

1,136,926.57

 

Accrued and Unpaid Fees and Commissions

 

 

 

$

1,068,294.99

2

LC Exposure

 

 

 

$

166,305,922.62

3

 

 

Total Amount

 

$

473,511,144.18

 

 

--------------------------------------------------------------------------------

2 Approximate, subject to confirmation.

3 Subject to adjustment.

 

--------------------------------------------------------------------------------



 

Schedule III

 

SPECIFIED DIVESTITURES

 

[See attached]

 

 

--------------------------------------------------------------------------------



 

Specified Divestitures

 

Business

 

Name

 

Additional Information

Remaining Land Drilling

 

Project Lynx

 

As per detailed list provided to Administrative Agent and the Lenders

Specifed Sale Described to Administrative Agent

 

Project Starfish

 

In Q3 as per detailed list provided to Administrative Agent and the Lenders

Finalize transactions related to Laboratories sale to CSL

 

Project Lima

 

Several countries as per detailed list provided to Administrative Agent and the
Lenders

Finalize transactions related to Surface Logging Business to Exlog

 

Project Sierra

 

Several countries as per detailed list provided to Administrative Agent and the
Lenders

 

Total asset net book value asset value to be divested approximately $160 million

Total expected net proceeds between $140 - $150 million

 

--------------------------------------------------------------------------------